                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


  UNITED STATES OF AMERICA                     )
                                               )
  v.                                           )   No. 17-cr-10328-WGY
                                               )
  JAMES RAMIREZ,                               )
                                               )
         Defendant.                            )


                    NOTICE OF WITHDRAWAL OF INFORMATION
                   FILED PURSUANT TO 21 U.S.C. § 851 (ECF DKT. 12)

       The United States hereby withdraws the Information filed on November 14, 2017 pursuant

to Title 21, United States Code, Section 851, in the above-captioned case on the ground that the

underlying predicate offense no longer qualifies as a “serious drug felony,” 21 U.S.C. § 802(57),

pursuant to the newly-enacted First Step Act, Pub. L. 115-391, Title IV, § 401(a)(1), Dec. 21, 2018,

132 Stat. 5220.


                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                             By:     /s/ Alathea Porter
                                                    Alathea E. Porter
                                                    Philip Cheng
                                                    Assistant U.S. Attorneys



DATED: April 15, 2019
                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).


Dated: April 15, 2019                                 /s/ Alathea Porter
                                                     ALATHEA E. PORTER
                                                     Assistant U.S. Attorney




                                                2
